Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher William Oden appeals the magistrate judge’s orders granting the Acting Commissioner’s motion to remand and denying Oden’s motion for reconsideration. After reviewing the record, we affirm for the reasons cited by the magistrate judge. Oden v. Soc. Sec. Admin., No. 3:15-cv-00065-DJN (E.D. Va. Oct. 1, 2015; Nov. 18, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED